ROBERTS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Frankel & Frankel, a Cleveland law firm, brought an action on account for attorney fees and services rendered on behalf of defendant. Plaintiffs claimed that there was. a balance due it of $2,542.99. The evidence disclosed that plaintiffs were officers of the defendant corporation; that they had taken part in the promotion, development and supervision of the Company. The Company claimed that these services were performed for the defendant as officials thereof, and not as attorneys, and there had been no contract for compensation as officials, and they were not entitled to pay. The jury returned a verdict for defendants, whereupon plaintiffs prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As the general charge of the court was correct, and as the jury clearly understood throughout the trial that the plaintiffs could recover only for services as attorneys and not for services rendered simply as directors or •officers, the mere fact that one erroneous special request was given did not mislead the jury to such an extent as to constitute prejudicial error.
2. In view of the fact that the evidence disclosed that most of the services rendered were not services ordinarily performed by attorneys, hut were matters within the scope of the duties of the officers of the Company, it cannot be said that the verdict and judgment of the lower court was manifestly against the weight of the evidence.